DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered. 
Claims 1, 4-6, 10-14, and 16-19, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 2, 4-6, 8, 10-14, and 16-19, under 35 U.S.C. 102(a)(1) as being anticipated by DE 2062068 A to Koelbel’1 as evidenced by DE 2043645 A in which GB 1,326,669 A to Koelbel is used as an English equivalent (hereinafter Koelbel’2), or, in the alternative, under 35 U.S.C. 103 as obvious over Koelbel’1 in further view of Koelbel’2 are withdrawn in light of the Applicant’s amendments
The previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Koelbel’1 or, or in the alternative, Koelbel’1 in further view of Koelbel’2, as applied to claims 1 and 6 above, and further in view of JP 08-301967 A to Nakayama et al. (hereinafter Nakayama) are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1, 4-6, 10-14, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is DE 2062068 A to Koelbel’1 as evidenced by DE 2043645 A in which GB 1,326,669 A to Koelbel is used as an English equivalent (hereinafter Koelbel’2). Koelbel’1 teaches an epoxy prepolymer obtained by reacting bisphenol A epoxy resin with a blocked polyisocyanate (See abstract), specifically, Koelbel’1 teaches using the same blocked polyisocyanate compounds from German patent application 2043645.7, i.e. Koelbel’2. Specifically, in Example 1, the blocked polyisocyanate is obtained by reacting hexamethylene diisocyanate with bisphenol A (para 29). The resultant blocked polyisocyanate is mixed with bisphenol A epoxy resin in a 1:1 mole ratio and pre-cured at 17 hours for 100 deg to form the prepolymer, and then cured at 17 hrs at 170 deg C (para 14 and 49-51). As evidenced by Koelbel’2, the above blocked polyisocyanate compound will have the formula  
    PNG
    media_image1.png
    95
    187
    media_image1.png
    Greyscale
, wherein n is 0-5, (page 1, ln 29 to page 2, ln 2), wherein R1 is a residue of hexamethylene diisocyanate and R2 is the residue of bisphenol A, (See page 1, ln 29-38, and example 1, page3, ln 40-42). 
Koebel’1 does not teach wherein R of the formula is derived from a diaminosiloxane or a polyether amine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766